Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Response to Arguments
Applicant’s Arguments/Remarks filed 3/10/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 5-6, that: Pagan, as apparent from Fig. 10, discloses that the UV radiation source 34 (the alleged light source unit) is arranged to the center of the irradiation chamber (the alleged processing chamber), and not arranged to face a first end face of the alleged processing chamber. Moreover, Pagan lacks a teaching or disclosure that inlet port 29 of cooling chamber 27 and outlet port 28 of the irradiation chamber 31 (the alleged inlet and outlet of the medium flow path) are: 1) provided inside heatsink 33 (the alleged cooling block), and 2) arranged on the opposite side of the UV radiation source 34 (the alleged light source) to the first end face side of the irradiation chamber 31 (the alleged processing chamber). That is, Pagan does not teach or suggest the amended claim 1 features identified above
Applicant argues, see Remarks, pg(s). 6, that: Noda does remedy at least the above noted defects of Pagan with respect to amended claim 1. For example, Noda merely discloses the inlet, at the bottom of water channel 3, and the outlet, at the top of the water channel 3, are on opposite sides of the LD source 5 (the alleged light source). That is, Noda is devoid of a teaching or suggestion of an inlet and an outlet of the medium flow path are both arranged on the opposite side of the light source unit to the first end face side of the processing chamber as called for in claim 1. 
In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Pagan et al. (US 20190046675 A1) discloses (in fig. 10; each irradiation chamber is inside of 31/is 31 where UV light from 34 irradiates the fluid after passing through end face window 32) and in (fig. 2; irradiation chamber is inside of 1/is 1 where UV light from 6 irradiates the fluid after passing through end face window 7).  
1.	Applicant’s arguments, filed 3/10/2022, with respect to NODA and amended claim(s) 1 have been considered but, are moot due to a new grounds of rejection based upon a new reference, YOSHIDA et al. (US 20170149205 A1), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Pagan et al. (US 20190046675 A1) in view YOSHIDA et al. (US 20170149205 A1).
Regarding claim 1, Pagan discloses a fluid sterilizer (abstract) comprising:
a processing chamber (fig. 10, 31) (fig. 2, inside of 1) that has a first end face (fig. 10; at 32) (fig. 2; 7) and a second end face (fig. 10; at 30’s/28’s side) (fig. 2; at 4’s/5’s side) opposite to the first end face, for processing a fluid that is stored inside (fig. 10; in 31) (fig. 2; in 1);  
a light source unit (fig. 10, “E” with 34’s) (fig. 2; 6) having a light source (34’s) (6) that is arranged to face the first end face (fig. 10; at 32) (fig. 2; 7)  of the processing chamber, and for irradiating the processing chamber (31) (1) with ultraviolet rays, a cooling block (heat sink 33) (heatsink 8) [0056] [0041] for cooling the light source, and a medium flow path (fluid flows from 29 past 33 to 30 to 28) [0056] (fluid flows from 3 past 8 to 4 to 5) [0041] provided 
a supply flow path (upstream of 29) (upstream of 3) for connecting the medium flow path (from 29 past 33 to 30 to 28) [0056] (from 3 past 8 to 4 to 5) [0041] and the processing chamber (31) (1) to each other and supplying (from 29) (from 3) the cooling medium flowing through the medium flow path to the processing chamber (31) (1) as the fluid (fig. 10; fluid from 29 to 30 into 31 is UV irradiated in 31 and exits at/to 28) [0056] (fig. 2; fluid from 3 to 4 into 1 is UV irradiated in 1 and exits at/to 5) [0041] 
wherein the light source unit (34’s) (6) is arranged to the first end face side (32) (7) of the processing chamber, (31) (1)  and  
an inlet (29) (3) and an outlet (fig. 10; fluid outlet post 33 before/at turn towards 30) (fig. 2; fluid outlet post 8 before/at turn towards 4) of the medium flow path thethe first end face side (32) (7) of the processing chamber (31) (fig. 10; fluid flows opposite/behind (from 29) the light source 34 relative to the fluid flow inside of the processing chamber 31);  
(fig. 10; UV source 34, heatsink/cooling block 33, processing chamber 31; fluid from 29 flows into 31 via 30 and  is UV irradiated in 31 and exits at 28) [0055-0056].
See also, (fig 2. UV source 6, processing chamber 1, cooling chamber 2, cooling block/heatsink 8; medium flow path-fluid travels from 3 opposite/behind 6/8 and to 4 into processing chamber 1 and out of 5) [0041-0042]. 
But Pagan fails to disclose an inlet and an outlet of the medium flow path provided inside the cooling block are arranged on the opposite side of the cooling block relative to the light source unit (i.e. arranged on the opposite side of the light source unit to the first end face side of the processing chamber).
    	YOSHIDA, however, discloses a light source unit (figs. 1-2, 11) [0039] with a cooling block (15) that has internal fluid cooling (191 to 192) and wherein 
an inlet (at 191) and an outlet (at 192) of the medium flow path provided inside the cooling block (15) and are arranged on the opposite side of the cooling block (15) relative to the light source unit (11) [0038-0039].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify Pagan’s fluid processing chamber comprising a light source with an oppositely positioned (to the processing chamber) liquid cooling flow path (that isn’t through the light source’s heat sink/cooling block), with a fluid medium flow path provided inside the cooling block and also an inlet and an outlet of the medium flow path provided inside the cooling block and that are arranged on the opposite side of the cooling block relative to the light source unit, as taught by YOSHIDA, for the use of known cooling technique (fluid flow through a cooling block heatsink) to improve similar light source devices in the same way (i.e., by increasing the cooling block cooling by an additional internal cooling fluid flow inside the cooling block) and/or to use as a substitution of one known cooling block heatsink configuration (i.e. without internal fluid flow cooling) for another (i.e. with internal fluid flow cooling) to obtain predictable results of increased cooling.

     	Regarding claim 2, Pagan discloses that the light source unit (fig. 10, 34’s of “E”) has a plurality of light sources (34’s) having different irradiation directions.
Regarding claims 3 and 4, Pagan discloses that the light source unit (fig. 10, 34’s of “E”) has the light sources (34’s) facing a side surface of the processing chamber (31) [0056].
     	Regarding claims 5-8, Pagan discloses wherein the light source unit (fig. 10, 34’s of “E”) has a plurality of cooling blocks (33 per 34) in parallel to cooling blocks/heatsinks 33’s and also to 30’s of 31’s) [0055-0056].
(fig. 10; UV source 34, heatsink/cooling block 33, processing chamber 31; fluid from 29 flows into 31 via 30 and  is UV irradiated in 31 and exits at 28).
See also, (fig 2. UV source 6, cooling block/heatsink 8; fluid travels from 3 to 4 to 5) [0041-0042] 
[0055 Note connected in parallel or series]. 
     	But Pagan fails to disclose cooling blocks in which medium flow paths are connected (i.e., a medium flow path provided inside the cooling block).
    	YOSHIDA, however, discloses a light source units (figs. 1-2, 11) [0039] with a cooling blocks (15) that has internal fluid cooling (191 to 192) and 
in which medium flow paths are connected (i.e., a medium flow path provided inside the cooling block 15) (15 at 191 and 192 to respectively 21 and 22).[0038-0039].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify Pagan’s fluid processing chamber comprising a light source with an oppositely positioned (to the processing chamber) liquid cooling flow path (that isn’t through the light source’s heat sink/cooling block), with a fluid medium flow path provided inside the cooling block, as taught by YOSHIDA, for the use of known cooling technique (fluid flow through a cooling block heatsink) to improve similar light source devices in the same way (i.e., by increasing the cooling block cooling by an additional internal cooling fluid flow inside the cooling block) and/or to use as a substitution of one known cooling block heatsink configuration (i.e. without internal fluid flow cooling) for another (i.e. with internal fluid flow cooling) to obtain predictable results of increased cooling.

     	Regarding claim 9-12, Pagan discloses that the light source unit (fig 2. UV source 6) has a plurality of cooling blocks (6’s, per [0055]) 
(fig 2. UV source 6, processing chamber 1, cooling chamber 2, cooling block/heatsink 8; fluid travels from 3 to 4 to 5)  [0041-0042].
[0055 Note connected in parallel or series].
     	But Pagan fails to disclose cooling blocks in which medium flow paths are connected (i.e., a medium flow path provided inside the cooling block).
    	YOSHIDA, however, discloses a light source units (figs. 1-2, 11) [0039] with a cooling blocks (15) that has internal fluid cooling (191 to 192) and 
in which medium flow paths are connected (i.e., a medium flow path provided inside the cooling block 15) (15 at 191 and 192 to respective 21 and 22).[0038-0039].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Pagan, with a medium flow path provided inside the cooling block, as taught by YOSHIDA, for the use of known cooling technique (fluid flow through a cooling block heatsink) to improve similar light source devices in the same way (i.e., by increasing the cooling block cooling by an additional internal cooling fluid flow inside the cooling block) and/or to use as a substitution of one known cooling block configuration (i.e. without internal fluid flow cooling) for another (i.e. with internal fluid flow cooling) to obtain predictable results of increased cooling.

     	Regarding claims 13-20, Pagan discloses wherein at least a part of the light source unit (fig. 10, 34’s of “E”) detachably mounted [0036] [0038].
Regarding claims 13-20, Pagan modified by YOSHIDA differs from the claimed invention by not showing “including the medium flow is detachably mounted“.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for “including the medium flow is detachably mounted“, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881